Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Request for Continued Examination, filed 19 August 2021, and IDS, filed 21 July 2021, to the Original Application, filed 4 September 2020.

2. 	Claims 1-20 are allowed.



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 21 July 2021 was filed after the mailing date of the original application on 4 September 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Request for Continued Examination

4. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 19 August 2021 has been entered.



Reasons for Allowance

5. 	Claims 1-20 are allowed.

6. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… in response to classifying the word as the candidate hyperlink, determining, by the at least one processor using the machine-learned model and based at least in part on the word and the textual context associated with the word, one or more candidate documents to be hyperlinked from the word out of a plurality of documents that only include documents that are accessible by an intended recipient of the electronic message and exclude documents that are not accessible by the intended recipient of the electronic message;
in response to receiving an indication of a document being selected out of the one or more candidate documents, modifying, by the at least one processor, the electronic message to associate the word with a hyperlink to the document…,

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.



	- Miller (U.S. Publication 2021/0209353 A1) discloses aligning unlabeled images to surrounding text.
	- Dicke (U.S. Publication 2010/0281057 A1) discloses linking an address.
	- Ozuysal (U.S. Publication 2017/0102845 A1) discloses integration of content in non-browser applications.
	- Spirer (U.S. Publication 2017/0185596 A1) discloses trigger-based content presentation.


8. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  



/LAURIE A RIES/Primary Examiner, Art Unit 2176